Citation Nr: 1303232	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  09-18 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1988 to December 1991.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that granted service connection and awarded a 10 percent disability rating for PTSD, effective May 18, 2006.  The Veteran filed a notice of disagreement in December 2008.  In a February 2009 rating decision, the disability rating for the Veteran's service-connected PTSD disability was increased by the RO from 10 percent disabling to 30 percent disabling, effective May 18, 2006.  Applicable law provides that absent a waiver, a claimant seeking a disabling rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of the disability rating greater than assigned, and the issue therefore remains in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA applies to this claim.  While the notice provisions of the VCAA appear to be satisfied, the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R § 3.159 (2012).

At the outset, the Board notes that it is well established that once VA's duty to assist by providing an examination is triggered, it must provide an examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran was afforded a VA examination in December 2007.  The examiner opined that the Veteran suffered from mild PTSD and assigned a GAF score of 75.  Later, a VA treatment record also noted a diagnosis of PTSD, but recorded a GAF score of 65.  Since the evidence suggests an apparent conflict in diagnosis of the severity of the Veteran's PTSD, a new examination is warranted.  

In a statement from the Veteran's representative, dated July 2012, the representative similarly noted this inconsistency and requested a new examination.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain and associate with the claims file any pertinent outstanding VA and private medical records relevant to the claim on appeal.

2.  Schedule the Veteran for a VA examination to determine the current severity of the Veteran's service-connected PTSD.  The claims file, including this remand, must be reviewed and that review should be noted in the examination report.  The examiner should specifically provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, including the Veteran's December 2007 VA examination and the Veteran's VA treatment records.

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



